DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsubishi et al (JP201510085 A1 translation supplied with IDS), hereinafter Mitsubishi in view of IDS references to Mikako JP 2016-208879 A (R2) and Sakamoto JP 2012-135284 A (R3), hereinafter referred to a (R2 and R3).

Regarding claims 1-7, Mitsubishi teaches a dispersion liquid containing pyrroloquinoline quinone (hereinafter, PQQ), an emulsifying agent, and an oil, and in which the PQQ is dispersed in the oil, and a food product containing the dispersion liquid (which comprises PQQ, oil and emulsifier , see para 0015). Additionally, Mitsubishi teaches that PQQ can be a salt form specifically a disodium salt as per claims 1 and 3 (Para 18-19). Mitsubishi also teaches the claimed emulsifiers in para 11 and 29 inclusing Sucrose or Glycerine or  Sorbitan fatty acid esters or Glycerol condensation ricinoleic acid ester, i.e., hydrophobic emulasifiers as per the recitation of claims 1-2, 4 and 6-7. Regarding the additional ingredients like gelatin and sweetener as recited in claims 1, 5, and 6-7, Mitsubishi page 12 teaches PQQ is gaining attention as a useful compound in food product fields such as foods, functional foods and nutritional supplements, used in foods such as candy and gum (Para 59). In para 50-58, Mitsubishi teaches use of sweetener/ saccharides including glucose and cane sugar (sucrose), disintegrating agents and binders both of which include gelatin (Para 58). Mitsubishi further teaches that in presence of emulsifying agent to achieve PQQ in oil dispersion where the particle size I range is from 2 nanometer to 100 micrmeter, i.e., the dispesion particles fall in colloidal size range as per claims 1-2 and 6. Traditionally PQQ has tissue staining quality but the emulsified oil based dispersions of PQQ as taught by Mitsubishi, shows suppressed stainability because the emulsifying agent as taught by Mitsubishi fulfills the role of dispersing the PQQ in oil by covering the periphery of the PQQ, and functions such that even if water is mixed into the dispersion liquid, the PQQ covered by the emulsifying agent cannot migrate into the water layer, and the dispersion liquid thereby suppresses stainability. Specific example of Mitsubishi teaches an aqueous solution is obtained by dissolving 0. 08 g of PQQ Na2 in 39. 92 rnl water, meanwhile, an oil solution is obtained by mixing, at room temperature, 10 g polyglycerin ricinoleate as the emulsifying agent and 50.00 g medium-chain fatty acid glycerin ester as the oil; the obtained oil solution is added to the aqueous solution, and after emulsifying by using a Homo Mixer manufactured by Primix, the emulsifying agent is put into a laboratory flask, the emulsifying agent in the laboratory flask is decompressed in an evaporator in which the temperature of the bath is set to 50°C, thereby removing water, and a dispersion liquid, in which PQQ Na2 is dispersed in a medium-chain fatty acid glycerin ester, is adjusted by obtaining a transparent red solution as a dispersion liquid; and the dispersion liquid does not stain tissue ( also see claims, paragraphs 2,7, 9 and 27 , examples, specifically Example 1) .
If compared, the invention as in claims 1-7 of the present application and the invention Taught by Mitsubishi differs from claimed invention in that the present application is a gummy candy containing PQQ and gelatin, whereas document 1 discloses foods, tablets, nutritional supplements and vitamin compositions for oral consumption with PQQ as well as gelatin but is silent regarding an example wherein the food product is a “gummy candy”.
However, gummy candy is a well-known food product similar to candy or gum, not only as a confection but also as a oral delivery form for nutritional supplements and /or vitamins (gummy vitamins). Therefore, a person skilled in the art at the time of the effective filing date of the invention could, as appropriate, chose selecting gummy candy from well-known food/ supplement products when producing a food product containing a dispersion liquid in which, PQQ is dispersed in oil by using an emulsifying agent, as discussed above, in the presence of sugar/ sweetener and gelatin as binder or disintegrating agent a or both as taught by Para 50-59 of Mitsubishi. Moreover, in the relevant technical field, the feature wherein gummy candy is a product containing sugar and gelatin is well known and the method of making a gummy confection or nutritional product as taught by Prior art R2 (paragraphs 2, 8 and 10) and also see R3 (paragraphs 2, 3 and 32). Thus, Gummy confections including sweeteners and gelatin are conventionally made by claimed method as taught by R2 and R3. Utilizing oil bound PQQ as claimed in foods and pharmaceuticals was known at the time of the effective filing date of the invention as taught by Mitsubishi (see para 50-58). It would have been obvious to one of ordinary skill in the art at the time of the invention to include PQQ as taught by Mitsubishi in an amount of gelling composition to create a gummy confection in edible sugar and gelatin composition. The ordinary artisan would have been motivated to modify Mitsubishi utilize gummy confection as the medium, at least for the purpose of utilizing a healthier component PQQ in a popular confectionery form , i.e., gummy candy, so that more consumers can benefit from PQQ.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2015027276A1 to Kishi teaches gummy confection with hydrophobic ingredients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791